COX, Judge
(concurring):
Because we routinely speak as the highest court within the military justice system, which I equate with both the state and federal hierarchy, I do not always agree that our cases should be resolved on the narrowest, most judicially conservative basis. However, I agree here that the record is unripe for tackling the Navy’s sacred cow, “three days confinement on bread and water.” For as the Navy-Marine Corps Court of Military Review noted, appellant
did not work nor live on board ship after 27 November 1987. The date of trial was 16 August 1988. Consequently, the only circumstance making confinement on bread and water an authorized punishment was that the appellant remained technically attached to the ship. His one nonjudicial punishment took place in January of 1987, and the latest offense charged against him was an absence without leave ending forty days before trial. No pretrial restraint was imposed. It, thus, appears that none of the historical justifications for retention of confinement on bread and water as a lawful punishment was present. On the whole record, we find that part of the sentence extending to confinement on bread and water to be inappropriate.
30 MJ 634, 639 (1990) (emphasis added). Under these circumstances, it is better for us to await an appropriately adjudged sentence to bread and water. Anything offered on this subject now would be premature.